 



Exhibit 10-4

May 21, 2003

Mr. Larry F. Miller

Dear Larry:

This agreement will set forth the terms of your consulting arrangement with
Gannett. Gannett desires to retain your consulting and advisory services as set
forth in this Agreement and to provide the necessary compensation to assure such
services.

1.   Your Services.   You will render to Gannett the services described in
Exhibit A hereto (the “Services”).

2.   Term.   The term of this Agreement will begin on July 1, 2003, and end on
June 30, 2004, provided, however, that this Agreement will renew automatically
for successive one year terms thereafter unless either party provides to the
other written notice of non-renewal no less than 30 days prior to the end of the
initial term or any renewal term. Either party may terminate this agreement on
30 days’ prior written notice at any time, in said party’s sole and subjective
discretion, but in the event the Agreement is canceled by Gannett prior to the
end of the initial term or any renewal term, you will be compensated as provided
hereunder through the end of that term. The period during which you provide
consulting services to Gannett under this Agreement, including any renewal
periods, is referred to in this Agreement as the “Term.”

3.   Consideration.   (a) You will be paid for your consulting services at the
rate of $600,000 per year, payable $50,000 per month on the 15th day of the
month for which the services are being paid, unless you and Gannett agree on a
different payment schedule. You will be paid a bonus for the 2003 fiscal year
equal to one-half the bonus you were paid for the 2002 fiscal year. Upon the
termination of this Agreement by you, you will be entitled to the consideration
earned through the date of termination and any payments made or to be made to
you will be adjusted accordingly. We will also reimburse you for all of your
documented, reasonable out-of-pocket expenses incurred in performing the
services hereunder. (b) Gannett also will provide you with the following during
the Term of this Agreement: (i) a company automobile, (ii) a club membership,
(iii) participation in the Nixon Peabody financial counseling program, and (iv)
“travel/accident insurance” of $3,600,000, each of the foregoing on terms that
apply generally to then current members of the Gannett Management Committee. In
addition, the payout amount of your company-provided life insurance will be kept
at its current level, and shall not be reduced, during the Term of this
Agreement, and thereafter shall be reduced according to the schedule of
reduction applicable to retired GMC members. (c) We will recommend to the
Gannett Foundation that it include you in its GMC annual gift designation
program, again, on the same terms applicable to other retired GMC members (e.g.
John Curley

 



--------------------------------------------------------------------------------



 



and Cecil Walker). It also is our understanding that the Gannett Foundation
matching gift program will be extended to include retired GMC members, including
you.

4.   Normal Retirement Benefits.   Beginning on July 1, 2003, your retirement as
a Gannett employee commences and your normal retirement benefits begin. For
purposes of calculating your final average earnings with respect to Gannett
Retirement Plan and SERP Monthly Benefit amounts, your bonus paid in 2002 for
the 2001 fiscal year shall be deemed to have been $500,000.

5.   Withholding; Insurance.   All of the payments described in Section 3 above
are “gross.” You agree to account for and pay all federal, state and local taxes
applicable to your performance under this Agreement. You also indemnify and
agree to hold harmless Gannett, its affiliated companies and their respective
employees, directors, officers, agents, successors and assigns from any and all
claims related to your actual or alleged failure to properly withhold and/or pay
such taxes.

6.   Independent Contractor.   You acknowledge and agree that you are an
independent contractor under this Agreement for all purposes and that you are
not an employee of Gannett. Though you will receive certain benefits set forth
in Section 3(b) above, under no circumstances will your consulting services
qualify you for treatment as an active employee under any other employee benefit
plan or program of Gannett and you waive any right to be so treated. Gannett
shall not be liable for any of your acts or omissions, or any of those by your
representatives or agents in connection with the performance of your Services
under this Agreement, except as provided in this Agreement, including, without
limitation, Section 10.

7.   Confidential Information.   You agree to hold in strict confidence and not
to disclose to any other person or entity, either during or after the term of
this Agreement, any confidential or proprietary business or technical
information acquired or developed by you at any time in connection with your
employment by Gannett or your performance of Services under this Agreement,
including trade secrets and know-how not generally known to the public, and
including information received by you from Gannett or others on our behalf
(“Confidential Information”). You agree to use the Confidential Information only
for Gannett’s benefit. After any termination of this Agreement, you shall not
keep any document or material embodying or containing any Confidential
Information.

8.   Exclusive Services.   You agree that, (i) with respect to the areas of
financial or operations expertise you render to Gannett, you will not act as an
employee, consultant, advisor, or in any comparable capacity, for a competitor
of Gannett during the Term of your consultancy with us except as approved in
advance by Gannett’s chief executive officer, which approval will not be
unreasonably withheld.

9.   Work Product.   All work product produced by you in the performance of the
Services (“Work Product”), alone or in conjunction with Gannett or any of its
officers, agents or other employees, during the Term will be owned by Gannett,
and you agree you will not make any claims with respect thereto. The Work
Product will remain the property of Gannett after the Term.

2



--------------------------------------------------------------------------------



 



10.   Indemnification.   (a) You and Gannett agree that under and during the
term of this Agreement, your liability to Gannett for your conduct, and
Gannett’s obligation to defend and indemnify you with respect to your conduct,
each shall be the same as they were during your employment by Gannett (and to
that end, Gannett agrees to indemnify you to the same extent as it indemnifies
its executive officers and in order to provide that indemnification, section 17
of Article II of Gannett’s By-laws is incorporated by reference into this
agreement and shall apply to you as though you are a named officer within the
meaning of that section); and (b) during the Term, you will be covered by
Gannett’s director and officer insurance policy as a “former insured retained as
a consultant to the Company” unless coverage under that definition becomes
prohibitively expensive, in Gannett’s view. In that case, you will be given at
least 30 days’ prior notice.

11.   Waiver; Severability.   The waiver or breach of any provision of this
Agreement shall not operate or be construed as a waiver of any other breach of
the same or any other term or condition.

12.   Binding Effect.   This Agreement shall be binding upon and inure to the
benefit of the parties hereto, their respective officers, directors, employees,
agents, heirs, executors, administrators, successors and permitted assigns, as
the case may be.

13.   Miscellaneous.   The laws of the Commonwealth of Virginia will govern this
Agreement. This Agreement reflects the entire agreement of the parties regarding
the provision of the Services and may not be modified except in a writing signed
by both parties. You are not permitted to assign any of your rights or
obligations under this Agreement without Gannett’s prior written consent.

If you agree with these provisions, please sign the enclosed copy where
indicated.

          Gannett Co., Inc.                
/s/ Douglas H. McCorkindale

--------------------------------------------------------------------------------

By: Douglas H. McCorkindale

Agreed to and accepted as of
May 21, 2003

/s/ Larry F. Miller     

--------------------------------------------------------------------------------

Larry F. Miller

3



--------------------------------------------------------------------------------



 



EXHIBIT A

Description of Services

     You agree to work approximately one-half time in providing consulting
efforts under this Agreement. In the event you are called upon to devote more
time than that to the Services, then you and the Company will reach an equitable
adjustment of the consideration to be paid under this Agreement.

     You will consult with Gannett generally concerning financial, operations or
other matters, as requested either by Gannett’s CEO or its chief financial
officer.

     Your services will include consultations with Gannett’s chief executive
officer, its chief financial officer, its operating division heads, other
Gannett executives, and other persons as requested by Gannett, concerning
methods, techniques, planning, and strategies with respect to the matters set
forth above. Your services also may include meetings and any other related
activities as may reasonably be requested by Gannett. You also will consult with
Gannett on such other matters as you and Gannett’s chief executive officer or
its chief financial officer may mutually agree. The services described in this
Description of Services are referred to in this Agreement as the “Services”.

4